Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 8 September 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     My Dear General
                     Williamsburg Sepr 8th 81
                  
                  I had the honor to write you lately giving an account of every thing that came within my knowledge,   I was evry hour expecting I might be more particular but if you new how slow things go on in this Country, that still I have done the best in my power, I have written and received twenty letters a day from Government and every department whatever.  the Governor does what He can the Wheels of His Government are so very rusty that no Governor whatever will be able to set them fiercely agoing, time will prove that Jefferson has been too severely charged—The French Troops my Dear General has landed with immasing celerity they have been already wanting flour meat and Salt not however so much as to have been one day without—I have been night and day so much the Quarter Master Collector and Beef driver I have drove myself into a violent Headake and feaver which will go off with three hours sleep the want of which has occasioned it,this my Dear General will apologise to you for not writing with my own hand—The French Army is composed of the most excellent Regiments, they have with them a Corps of Hussards which may be of immediate use—The General and all the Officers have cheerfully lived in the same way as our poorly provided american Detachment—I think a letter from you on the subject will have a very good effect, last night by leaving our own baggage and accepting of our Officers Horses we have been able to move to a position near Williamsburg, it is covered along the front with ravines, the right flank is covered by a Mill Pond on the road to James Town, the left by Queen’s Creek small rivalets and marshes we have Militia still in front of our right and left and a good lookout on the River,  our provisions may come to the Cappital Landing, Williamsburg and its strong buildings are in our front—I have upon the lines general Mughlenburg with one thousand Men four hundred of whom are Virginia Regulars and one hundred Dragoons.  in borrowing Whites unequipped horses we may add one hundred Hussards—Their is a line of armed Ships along James River, and a small reserve of Militia which may increase every day their are in Gloscester County eight hundred Militia driving off Stock—I had recommended with proper delicacy to Count De Grass to send some Naval force up York River, the French armed vessels in Pamunkey are come down to West Point, no movements of Count De Grass has as yet taken place except some Ships being below York.  Your Excellencys letters to him has been duly forwarded, we are under infinite obligations to the Officers and Men for their zeal.
                  I entered into so particular accounts my Dear General to show you that propriety and not the desire to advance has dictated our measures we will try if not dangerous upon a large scale to form a good idea of the works, but unless I am greatly deceived their will be madness in attacking them now with our force,  Marquis St Simon Count De Grass and General Du Portail agree with me in opinion, but should Lord Cornwallis come out against such a position as we have, every body thinks that he cannot but repent of it, and should he beat us He must soon prepair for another battle.
                  Now my Dear General I am going to speak to you of the fortifications at York—Lord Cornwallis is working day and night and will soon work Himself into a respectable situation, He has taken on shore the greatest part of His Sailors,  He is picking up what ever provisions He can get, I am told he has ordered the Inhabitants in the vicinity of the Town to come in, and should think they may do Him as much harm as good, our present position will render Him cautious and I think it a great point, no news as yet in this camp of Monsieur Count De Barrass’s Fleet.
                  I will now answer you that part of your letter respecting provisions for the troops now under your immediate command.
                  As I have already wrote to your Excellency there are some Flour some Wheat Indian Corn and Mills in this Country—I went to Richmond the Moment I reciev’d your first letter and afterwards sent Mr McHenry both crying out for magazines and pointing proper places, promises were made, and the liberty of navigation was the only objection, now they are over—I do not know in the name of God what prevents them coming, their is no Continental Commissary of Purchases and the State one has little sence, and no activity, I would recommend my Dear General to have great dependance on the Maryland Flour and that of Pensylvania, the State Quarter Master keeps writing letters and says He has no means—Government says He has them, but He fell sick a long time ago and we cannot get Him from the Mountains.  
                  As to Beaves with the least activity their is enough in the Country and if necessary we must push military means which in other instances I have an utter aversion, they have Salt a plenty but we cannot get it—The sooner the Heads of the Departments come here the better it will be, a letter from Your Excellency to Government will have a good effect, to be forwarded to the different County Lieutenants, as Government has less attention paid them than even myself and the influence of Your request will be immence, as to Waggons my Dear Genl the People are so much attached to them and it is so easy for them to hide them that you cannot concieve what immence trouble I have been at for transporting our little Army to this place but the superiority on James River could alone help us on, as to Horses my Dear General Major Call is at Richmond almost without Saddles and Dragoons  He had orders from General Greene which I have respected, but have stopped Him in Richmond—there is one hundred Horses at Portroyal pressed for Colo. Lees Legion that may be here immediately upon your arrival, Mayriland speaks of four hundred Horse they are impressing, this State promissed 60 Waggons and I have ordered every one Clayborne had.
                  Notwithstanding what is said of our present wants yet I have good reason for believing that there will be found a sufficiency of Supplies in this State and Mayriland for our Armies.
                  With respect to a proper place for the debarkation of your troops it is the opinion of the Marquis St Simon, and myne, that it must be in James River but we have not had an opportunity yet of fixing on the best spots—it appears however that it must be at or near Williamsburg or James Town.  with the most affectionate regard and esteem I am Dr General Your most Obt Humbe Sevt
                  
                     Lafayette
                  
               